DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 March 2021 has been entered.

Status of the Claims
Amendment filed 11 March 2021 is acknowledged.  Claims 1 and 9 have been amended.  Claims 1-4, 7-13, and 15-20 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 1 and 9, “the first base region which is locates at a left side of the conducive channel formation region in the parallel direction directly contacts with the first signal  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claims 1 and 9, “the first base region which is locates at a left side of the conducive channel formation region in the parallel .

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
Claims 1 and 9 recite the limitation, “the first base region which is locates at a left side of the conducive channel formation region.”  This appears to contain typographical errors and may be corrected as, “the first base region which is located at a left side of the conductive channel formation region.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7-13, and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 9 recite the limitation, “the first base region which is locates at a left side of the conducive channel formation region.”  This limitation is not supported by the disclosure as originally filed.  Claims 1 and 9 recite, “wherein the first base region of the active layer directly contacts with the first signal metal layer.”  The first signal metal layer (10) is provided on a surface of the active layer (4) facing the base substrate (1).  The first base region (41) directly contacting the first signal metal layer (10) is formed at the right side of the conductive channel formation region (42).  As best understood by Examiner, the first base region (41) is located at a right side of the conductive channel formation region (42), and the second base region (43) is located at a left side of the conductive channel formation region (42).
Claims 1 and 9 recite the limitation, “the first base region which is locates at a left side of the conducive channel formation region in the parallel direction directly contacts with the first signal metal layer and the second signal metal layer.”  This limitation is not supported by the disclosure as originally filed.  The base region (43) which is located at a left side of the conductive channel formation region (42) directly contacts only the second signal metal layer (11) and not the first signal metal layer (10).  This is because the base regions (41 and 43) and the conductive channel formation region (42) extend only about halfway through the thickness of the active layer (4) as shown in FIG. 3.  The base region (43) would only directly contact both the second 
Claims 2-4, 7, 8, 10-13, and 15-20 are rejected for merely containing the flaws of the parent claims.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 7-13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 recite the limitation, “the first base region which is locates at a left side of the conducive channel formation region.”  Claims 1 and 9 also recite, “wherein the first base region of the active layer directly contacts with the first signal metal layer.”  The first signal metal layer (10) is provided on a surface of the active layer (4) facing the base substrate (1).  The first base region (41) directly contacting the first signal metal layer (10) is formed at the right side of the conductive channel formation region (42).  It is unclear how the first base region (41) may directly contact the first signal metal layer (10) and also be located at a left side of the conductive channel 
Claims 1 and 9 recite the limitation, “the first base region which is locates at a left side of the conducive channel formation region in the parallel direction directly contacts with the first signal metal layer and the second signal metal layer.”  The base region (43) which is located at a left side of the conductive channel formation region (42) directly contacts only the second signal metal layer (11) and not the first signal metal layer (10).  This is because the base regions (41 and 43) and the conductive channel formation region (42) extend only about halfway through the thickness of the active layer (4) as shown in FIG. 3.  It is unclear how the base region (43) would directly contact both the second signal metal layer (11) and the first signal metal layer (10) when said base region (43) extends only about halfway through the active layer (4).
Claims 2-4, 7, 8, 10-13, and 15-20 are rejected for merely containing the flaws of the parent claims.

Response to Arguments
Applicant’s amendments to claims 1 and 9 are sufficient to overcome the prior objections to claims 1 and 9 made in the final rejection filed 16 December 2020.  The prior objections to claims 1 and 9 have been withdrawn.
Applicant’s amendments to claims 1 and 9 are sufficient to overcome the 35 U.S.C. 103 rejections of claims 1-4, 7-13, and 15-20 made in the final rejection filed 16 December 2020.  Please see reasons for the indication of allowable subject matter 

Allowable Subject Matter
Claims 1-4, 7-13, and 15-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a)&(b) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record fails to teach the thin film transistor and the fabrication method of a thin film transistor of claims 1 and 9 respectively in the combination of limitations as claimed, noting particularly the newly presented limitation of the claims, “wherein the two layers of the gate electrode are conformal, and sizes of the orthogonal projections of the two layers of the gate electrode are identical and shapes of the orthogonal projections of the two layers of the gate electrode are identical, the first base region, the second base region and the conductive channel formation region of the active layer are arranged along a parallel direction parallel to a plane where the substrate is located, the first base region which is locates at a left side of the conducive channel formation region in the parallel direction directly contacts with the first signal metal layer and the second signal metal layer.”
Zhang (Chinese Patent Application Publication 104681629, hereinafter Zhang ‘629; citing related US Patent Application Publication 2017/0117302 for translation) of record is the closest known prior art and teaches the thin film transistor and the fabrication method of a thin film transistor of claims 1 and 9 respectively substantially as 
However, Zhang ‘629 does not teach the additional features of claim 1, “the conductive channel formation region is a region of the active layer being subject to a plasma oxidation treatment; an orthogonal projection of a portion of the pixel electrode which directly contacts with the second signal metal layer overlaps with an orthogonal projection of the active layer formed on the base substrate; the first sub-layer of the two layers is provided in a same layer as the pixel electrode; and wherein all portions of the second signal metal layer which are connected with the pixel electrode directly contact with the active layer, the all portions of the second signal metal layer are conformal with a portion of the active layer which directly contacts with the second signal metal layer, wherein the two layers of the gate electrode are conformal, and sizes of the orthogonal projections of the two layers of the gate electrode are identical and shapes of the orthogonal projections of the two layers of the gate electrode are identical, the first base region, the second base region and the conductive channel formation region of the active layer are arranged along a parallel direction parallel to a plane where the substrate is located, the first base region which is locates at a left side of the conducive channel formation region in the parallel direction directly contacts with the first signal metal layer and the second signal metal layer,” and the additional features of claim 9, “the conductive channel formation region is a region of the active layer being subject to a plasma oxidation treatment; forming the pixel electrode and the gate electrode by using one patterning process; wherein an orthogonal projection of a portion of the pixel electrode which directly contacts with the second signal metal layer overlaps with an  the first sub-layer of the two layers is provided in a same layer as the pixel electrode; and wherein all portions of the second signal metal layer directly contact with the active layer, the all portions of the second signal metal layer are conformal with a portion of the active layer which directly contacts with the second signal metal layer, wherein the two layers of the gate electrode are conformal, and sizes of the orthogonal projections of the two layers of the gate electrode are identical and shapes of the orthogonal projections of the two layers of the gate electrode are identical, the first base region, the second base region and the conductive channel formation region of the active layer are arranged along a parallel direction parallel to a plane where the substrate is located, the first base region which is locates at a left side of the conducive channel formation region in the parallel direction directly contacts with the first signal metal layer and the second signal metal layer.”
 Kang et al. (US Patent Application Publication 2010/0133539, hereinafter Kang ‘539) of record is cited to address the limitations concerning the relative arrangements and projections of the pixel electrode, the second signal metal layer, and the active layer.  However, it is unclear how the device of Zhang ‘629 may be successfully modified in the manner as shown in both FIG. 2 and FIG. 4 of Kang ‘539 to satisfy the claimed limitations.  The active layer (3), the second signal metal layer (5), and the pixel electrode (8) of Zhang ‘629 are formed on separate insulating layers and are embedded in vias to contact underlying layers.  The second signal metal layer (166) and the active layer (40) of Kang ‘539 are formed without penetrating through any underlying insulating layers.

Further, none of the prior art of record addresses the newly presented limitation of the claims, “the first base region which is locates at a left side of the conducive channel formation region in the parallel direction directly contacts with the first signal metal layer and the second signal metal layer.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271.  The examiner can normally be reached on Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893